Per Curiam,
Although this case appears to be one of much hardship to the defendant, we do not see how we can grant any relief. The rule so carefully and thoroughly considered and enforced in Hostetter v. City of Pittsburg, 107 Pa. 419, is directly applicable to the case and controls it. That rule is too useful and valuable to our system of jurisprudence to be frittered away in particular cases in order that special hardships may be pre*24vented. The question of payments was clearly within the cog-1 nizance of the arbitrator, and by the express terms of the contract both parties were conclusively bound by his decision.
Judgment affirmed.